Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 and 21-24 are allowed. The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record of US 2013/0159228 to Meijer et al., US 2018/0286272 to McDermott et al., and US 2007/0066403 to Conkwright neither anticipate nor render obvious the ordered combination of claim elements of independent claims 1, 12 and 21 specifically comprising: wherein a difficulty of the item in the interaction is determined by aspects configuring the item in the interaction, comprising a number and a size of the item, and physical attributes on movement and behavior of the item in the interaction, and wherein the skill level of the user is determined by past and current activity data represented in the cognitive model comprising a current level in the interaction, a number of attempts by the user until completing respective items, and types of acrobatic maneuvers or secrets used by the user respective to the items. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715